EXHIBIT 10.3

AGREEMENT

This Agreement (the “Agreement”), dated as of February 1, 2016, by and between
LIGHTWAVE LOGIC, INC. , a Nevada corporation, (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).

WHEREAS:

A.

The Company and the Investor are parties to a Purchase Agreement dated as of
June 6, 2013 (the “Purchase Agreement”), pursuant to which, among other things,
the Company has the right to sell to the Investor, at its sole discretion, up to
$20,000,000 of the Company’s common stock, par value $0.001 per share (“Common
Stock”), upon the terms and subject to the conditions of the Purchase Agreement;

B.

The Company and the Investor are parties to a Registration Rights Agreement
dated as of June 6, 2013 (the “Registration Rights Agreement”), pursuant to
which, among other things, the Company agreed to file a registration statement
with the Securities and Exchange Commission (“SEC”) covering the Purchase Shares
and Additional Commitment Shares of  issued and issuable pursuant to the
Purchase Agreement; and

C.

The Company and the Investor desire to terminate the Purchase Agreement and the
Registration Rights Agreement and all of their respective obligations thereunder
by mutual agreement in accordance with the terms and subject to the conditions
herein set forth;

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

1.

The Company and Investor hereby mutually agree to terminate the Purchase
Agreement and the Registration Rights Agreement, and all of the Company’s and
the Investor’s respective future covenants, agreements, obligations and
commitments thereunder, effective as of the date hereof and any and all rights,
duties and obligations arising thereunder or in connection with the Purchase
Agreement, and the Transaction Documents (other than this Agreement) are now and
hereafter fully and finally terminated, provided, however, that (i) the
representations and warranties of the Investor and Company contained in Sections
3 and 4 of the Purchase Agreement, (ii) the indemnification provisions set forth
in Section 9 of the Purchase Agreement, and (iii) the agreements and covenants
set forth in Section 12 of the Purchase Agreement shall survive such termination
in accordance with the Purchase Agreement.  This Agreement, the rights of the
parties under and in connection herewith, and all actions arising in whole or
part under or in connection herewith will be governed by and construed in
accordance with the laws of the State of Illinois. The parties hereby
irrevocably and unconditionally submit to the jurisdiction of any federal or
state court located sitting in the City of Chicago, County of Cook and State of
Illinois over any dispute for purposes of any action, suit or proceeding arising
out of or relating to this Agreement. Each party irrevocably waives any
objection it may





--------------------------------------------------------------------------------

have to the venue of any action, suit or proceeding brought in such court or to
the convenience of the forum. No modification or waiver of any provision hereof
shall be enforceable unless approved by the Investor in writing. No failure or
delay in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement.

2.

Any notices, consents or other communications required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered: (i) upon receipt when delivered personally; (ii) upon receipt
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

If to the Company:

Lightwave Logic, Inc.

1831 Lefthand Circle

Suite C

Longmont, CO. 80501

Telephone:

720-340-4949

Facsimile:

303-681-3378

Attention:  

James S Marcelli / Thomas E Zelibor




With a copy to:

K&L Gates LLP

200 South Biscayne Boulevard, Suite 3900

Miami, Florida 33131-2399

Telephone: 305-539-3306

Facsimile: 305-358-7095

Attention: Clayton E. Parker, Esq.








--------------------------------------------------------------------------------

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:

312-822-9300

Facsimile:

312-822-9301

Attention:

Josh Scheinfeld/Jonathan Cope




If to the Transfer Agent:

Nevada Agency and Transfer Company

50 West Liberty Street, Suite 880

Reno, NV 89501

Tel: 775-322-0626

Fax: 775-322-5623

E-mail:

tiffany@natco.org

Attention:

Tiffany Baxter




or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) of this Section 2, respectively.




[Signature Page Follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.










 

THE COMPANY:

 

 

 

 

LIGHTWAVE LOGIC, INC.

 

 

 

 

By:

/s/ Thomas E. Zelibor

 

Name:

Thomas E. Zelibor

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

By:

/s/ James S. Marcelli

 

Name:

James S. Marcelli

 

Title:

President and Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

INVESTOR:

 

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

 

BY: ROCKLEDGE CAPITAL CORPORATION

 

 

 

 

By:

/s/ Josh Scheinfeld

 

Name:

Josh Scheinfeld

 

Title:

President















